DISMISS and Opinion Filed October 30, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00810-CV

                            KENNETH LEO BUHOLTZ, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-01691-2018

                              MEMORANDUM OPINION
                      Before Justices Bridges, Molberg, and Partida-Kipness
                                    Opinion by Justice Bridges
       Appellant appeals from the trial court’s order denying his motion to transfer jurisdiction

from the county court at law to the district court. In response to a letter from this Court questioning

its jurisdiction over this appeal, appellant has filed a motion to withdraw his notice of appeal. We

grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE


190810F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 KENNETH LEO BUHOLTZ, Appellant                   On Appeal from the County Court at Law
                                                  No. 6, Collin County, Texas
 No. 05-19-00810-CV       V.                      Trial Court Cause No. 006-01691-2018.
                                                  Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                     Justices Molberg and Partida-Kipness
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant KENNETH LEO BUHOLTZ.


Judgment entered October 30, 2019




                                            –2–